Title: William Duane to Thomas Jefferson, 23 November 1814
From: Duane, William
To: Jefferson, Thomas


          Respected Sir, Phila 23d Novr 1814
          I enclose you one of 12 copies of another of my humble efforts to give direction to the minds of Congress towards their danger and their Salvation.
          It behoves every man to employ his whole influence and mind to stimulate Congress in time to provide against the Spring A mighty effort can be accomplished if the members of Congress can but be brought to perceive the danger; and the war may be c terminated before the middle of July by the utter expulsion of the enemy from Canada; any thing short of that will be doing nothing or worse. Driven out of that our whole disposable force would be adequate to meet the Enemy at any point on the Seaboard. And the regular force might be if necessary reduced to one half.
          With the greatest respect & Esteem Your friendWm Duane
        